Citation Nr: 1636616	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-12 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for urinary retention.

2.  Entitlement to an initial increased rating for cervical strain, rated as 20 percent disabling between July 20, 2011 and February 28, 2013; as noncompensable between March 1, 2013 and June 26, 2013; and as 10 percent disabling as of June 27, 2013.

3.  Whether the rating reduction for cervical strain to zero percent (noncompensable) effective March 1, 2013 was proper.

4.  Entitlement to an initial increased rating for lumbar strain, rated as 10 percent disabling between July 20, 2011 and February 28, 2013; as noncompensable between March 1, 2013 and June 26, 2013; and as 10 percent disabling as of June 27, 2013.

5.  Whether the rating reduction for lumbar strain to zero percent (noncompensable) effective March 1, 2013 was proper.

6.  Entitlement to an initial increased rating for right knee iliotibial band and patellofemoral syndrome, rated as 10 percent disabling between July 20, 2011     and February 28, 2013; as noncompensable between March 1, 2013 and June 26, 2013; and as 10 percent disabling as of June 27, 2013.

7.  Whether the rating reduction for right knee iliotibial band and patellofemoral syndrome to zero percent (noncompensable) effective March 1, 2013 was proper.

8.  Entitlement to an initial increased rating for left knee iliotibial band and patellofemoral syndrome, rated as 10 percent disabling between July 20, 2011     and February 28, 2013; as noncompensable between March 1, 2013 and June 26, 2013; and as 10 percent disabling as of June 27, 2013.

9.  Whether the rating reduction for left knee iliotibial band and patellofemoral syndrome to zero percent (noncompensable) effective March 1, 2013 was proper.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from April 2008 to July 2011.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in January 2012, December 2012, and July 2015.

The January 2012 rating decision granted service connection for disorders affecting the cervical spine, the lumbar spine, and the bilateral knee.  Initial ratings of 20 percent (cervical spine) and 10 percent (lumbar spine and bilateral knee) were assigned effective July 20, 2011.  In an August 2012 rating decision, the RO proposed to reduce the ratings assigned to zero percent.  The reductions were effectuated in the December 2012 rating decision, effective March 1, 2013.  This appeal ensued.

In an October 2013 rating decision, the ratings assigned for the disorders affecting the cervical spine, the lumbar spine, and the bilateral knee were all increased to 10 percent, effective June 27, 2013.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

Those claims were remanded by the Board in April 2015 for additional development.  The Board also remanded a claim for service connection for a bladder/urinary disability.  Service connection for urinary retention was subsequently granted in a July 2015 rating decision, which assigned a noncompensable rating effective July 20, 2011.  The Veteran filed a timely notice of disagreement, after which the rating was increased to 10 percent, also effective July 20, 2011, in a September 2015 rating decision.  This appeal ensued.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the spine and knee claims in April 2015 for additional development.  In pertinent part, the Board instructed the RO to obtain outstanding VA treatment records, noting that a November 2012 VA MRI report relevant to the back and referenced in a June 2013 VA examination was not of record.  The Board specifically instructed the RO to obtain up-to-date VA treatment records not currently associated with the claims file, particularly any dated after approximately November 27, 2012.  The Board also noted that any negative results should be documented.  

Review of the electronic record reveals that VA treatment records were obtained from the VA Nebraska-Western Iowa Health Care System dated between October 16, 2013, and June 29, 2015, and dated August 3, 2015.  The November 2012 MRI report cited by the Board in its April 2015 remand (noted to be dated November 27, 2012, in the June 2013 VA examination) is still not of record and it is unclear whether the records obtained comprise the Veteran's complete record of treatment between November 27, 2012, and October 16, 2013; and between June 29, 2015, and August 3, 2015.  As it appears that there may still be outstanding VA treatment records, which may have some bearing on all the claims listed on the title page, remand is needed to obtain them.  The Board also notes that the June 2013 VA examination also referenced a November 27, 2012, MRI of the cervical spine.  

The Veteran's service-connected cervical strain, lumbar strain, and right and left knee iliotibial band and patellofemoral syndrome disabilities were last evaluated over three years ago, in June 2013.  Contemporaneous VA examinations are needed.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).  Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Nebraska-Western Iowa Health Care System dated between November 27, 2012, and October 16, 2013 (with specific request for the November 27, 2012, MRI reports of the lumbar and cervical spine segments referenced in the June 2013 VA examinations); between June 29, 2015, and August 3, 2015; and since August 3, 2015.  Document all efforts in this regard.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for VA neck and back examinations to determine the current severity of the service-connected cervical strain.  The electronic files should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  All symptomatology associated with the cervical and lumbar spine disabilities should be identified.  

Range of motion testing should be undertaken for the cervical and thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a VA knee examination to determine the current severity of the service-connected right and left knee iliotibial band and patellofemoral syndrome.  The electronic files should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  All symptomatology associated with the bilateral knee disability should be identified.  

Range of motion testing should be undertaken for both knees.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After the above has been completed to the extent possible, readjudicate the claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his attorney a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

